Citation Nr: 0901751	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-24 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1980.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2008.  Evidence 
pertinent to the matters on appeal was received 
contemporaneously with the veteran's May 2008 Board hearing.  
The veteran has waived initial RO consideration of this 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has hearing loss and tinnitus as 
a result of exposure to acoustic trauma from weapons noise 
during service.

The veteran's service treatment records are not associated 
with the claims file.  In June 2005 the RO made a formal 
finding of the unavailability of the veteran's service 
records.  The RO's June 2005 finding was primarily based on 
what was essentially described as a January 1999 negative 
response from the National Personnel Records Center (NPRC).  
A review of the materials pertaining to the RO's attempt in 
1998 and 1999 to obtain the veteran's service medical records 
reveals that there was some confusion concerning the 
whereabouts of the records in question.  At any rate, the 
Board finds that as a request for the records was last made 
approximately 10 years ago, and as a clear, negative response 
from the NPRC does not appear to be of record, another 
attempt to obtain the veteran's service treatment records 
should be made.

In May 2007 the veteran underwent a VA audiological 
examination.  The examiner noted that the veteran's responses 
to pure tone and speech stimuli were inconsistent and 
unreliable.  The examiner stated that the results of 
diagnostic and clinical testing that took place in May 2007 
were inconsistent and could not be used for rating, 
diagnostic, or therapeutic purposes.  Based on the 
circumstances of the May 2007 VA examination, the RO 
scheduled the veteran for another VA examination in September 
2007.

A note in the file indicates that the veteran did not appear 
for the September 2007 VA examination, and in a May 2008 
statement, the veteran asserted that he did not receive 
notice of the September 2007 VA examination.  Resolving doubt 
in the veteran's favor, the Board finds that the veteran 
should be scheduled for another VA examination.  

Finally, the Board notes that subsequent to the May 2008 
Board hearing the veteran obtained new representation in the 
matters on appeal.  In correspondence dated in June 2008 the 
veteran's representative requested an opportunity to review 
the veteran's claims file.  The Board notes that as this case 
is being remanded, the veteran's representative will have 
ample opportunity to review the claims file and submit 
written argument on behalf of the veteran.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the NPRC and 
attempt to obtain the veteran's service 
treatment records.  If there are no 
available service medical records, that 
fact should be documented in the record 
on appeal.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the etiology of the veteran's 
hearing loss and tinnitus.  Include in 
the record documentation of the date of, 
and the address to which, notice of the 
scheduled examination was issued to the 
veteran.  Following examination of the 
veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has any current 
hearing loss or tinnitus that is related 
to his active military service.  

3.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for hearing loss and tinnitus.  
If any benefit sought is not granted to 
the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





